Case 3:21-cv-00264-JAG-EWH Document 5 Filed 06/02/21 Page 1 of 1 PagelD# 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

EDIN FERNANDO QUEJ AC,

Petitioner,
Vv: Civil Action No. 3:21CV264

JEFFREY CRAWFORD, et al.,

Respondents.

MEMORANDUM OPINION

By Memorandum Order entered on May 6, 2021, the Court conditionally docketed
Petitioner’s action. On May 17, 2021, the United States Postal Service returned the May 6, 2021
Memorandum Order to the Court marked, “RETURN TO SENDER” and noted that Petitioner was
released. Since that date, Petitioner has not contacted the Court to provide a current address.
Petitioner’s failure to contact the Court and provide a current address indicates his lack of interest
in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

Isf L [.
John A. Gibney, Jr.
United States District te

Date: 2 June 2021
Richmond, Virginia

 

 

 
